                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION


    MIA HOWRY,                                     )
                                                   )
           Plaintiff,                              )
                                                   )         No. 2:18-cv-02648-TLP-tmp
    v.                                             )
                                                   )         JURY DEMAND
    NEW LEADERS, INC.,                             )
                                                   )
           Defendant.                              )


                         ORDER DENYING MOTION TO REMAND


         Plaintiff moves to remand this case arguing that diversity jurisdiction under 28 U.S.C.

§ 1332(a) is absent because the amount in controversy does not exceed $75,000.00, exclusive

of interest and costs. (ECF No. 18.) For the reasons below, the Motion is DENIED.

                                        BACKGROUND

         Plaintiff sued originally in the Chancery Court of Shelby County, Tennessee, alleging

causes of action against the Shelby County Board of Education and New Leaders, Inc. (ECF

No. 1-1.) Plaintiff demanded damages over $100,000 for each cause of action brought. (Id. at

PageID 7.) Against Defendant New Leaders, Inc. (“New Leaders”), Plaintiff asserted a cause

of action for breach of contract damaging a third-party beneficiary. (Id. at PageID 13–14.)

Plaintiff later took a voluntary non-suit against Defendant Shelby County Board of Education.

(Id. at PageID 33.) At this point, complete diversity between Plaintiff and New Leaders1

existed and New Leaders removed the matter to this Court because of jurisdiction conferred


1
 Plaintiff is domiciled in Tennessee, and New Leaders is incorporated in Massachusetts and
has its principal place of business in New York. (ECF No. 1-1 at PageID 7.)
by 28 U.S.C. § 1332(a). (ECF No. 1 at PageID 1–3.)

       At the scheduling conference, Plaintiff’s counsel notified the Court of Plaintiff’s intent

to move to remand. (See ECF No. 20, Minute Entry.) The Court requested that Plaintiff file

an Amended Complaint, reflecting the claims remaining against New Leaders, before

addressing the remand motion. (Id.) Plaintiff filed the Amended Complaint (ECF No. 17),

reasserting her breach of contract claim against New Leaders but only demanded equitable

remedies. (See id.) Based on the remaining claims, Plaintiff argues that New Leaders cannot

uphold its burden of proving that the amount in controversy exceeds the jurisdictional limit of

$ 75,000.00. New Leaders argues that it has satisfied its burden because the Court must look

at the amount claimed at the time of removal to determine jurisdiction. (ECF No. 23.) The

Court now analyzes the propriety of New Leaders’ removal.

                                     LEGAL STANDARD

       To determine whether this Court has jurisdiction, the Court must look at the case at the

time of removal. Williamson v. Aetna Life Ins. Co., 481 F.3d 369, 375 (6th Cir. 2007)

(citation omitted). “[S]ubsequent events, ‘whether beyond the plaintiff’s control or the result

of his volition, do not oust the district court’s jurisdiction once it has attached.’” Id. (quoting

St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 293 (1938)). The defendant

seeking removal bears the burden to prove that the court possesses jurisdiction and that

removal was proper. Id.

       Under 28 U.S.C. § 1332, district courts have original jurisdiction over civil actions

between citizens of different states and where the amount in controversy exceeds $75,000.00,

exclusive of interests and costs. 28 U.S.C. § 1332(a)(1). “[T]he sum demanded in good faith

in the initial pleading” governs the amount in controversy when a party seeks removal based



                                                 2
on 28 U.S.C. § 1332(a). 28 U.S.C. § 1446(c)(2). These standards control the Court’s analysis

of Plaintiff’s Motion to Remand.

                                          ANALYSIS

       Here, the question is whether the amount in controversy is over the jurisdiction

threshold of $75,000.00. Plaintiff’s initial complaint demanded $100,000.00 “upon each

cause of action,” which included a claim against New Leaders for breach of contract

damaging a third-party beneficiary. (ECF No. 1-1 at PageID 7, 13–14.) Thus, the amount in

controversy exceeded $75,000.00 at the time of removal. Plaintiff’s new claim of damages––

seeking nonmonetary relief that purportedly does not have a pecuniary value of greater than

$75,000.00––does not divest the Court of jurisdiction because jurisdiction was proper at the

time of removal. As a result, this Court will maintain jurisdiction over this case.

                                        CONCLUSION

       For the reasons stated above, Plaintiff’s Motion to Remand is DENIED.

       SO ORDERED, this 5th day of March, 2019.

                                               s/Thomas L. Parker
                                              THOMAS L. PARKER
                                              UNITED STATES DISTRICT JUDGE




                                                3
